

116 SRES 35 RS: Condemning the military coup that took place on February 1, 2021, in Burma and the Burmese military’s detention of civilian leaders, calling for an immediate and unconditional release of all those detained and for those elected to serve in parliament to resume their duties without impediment, and for other purposes.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 26117th CONGRESS1st SessionS. RES. 35IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Cardin (for himself, Mr. Young, Mr. Durbin, Mr. Wyden, and Ms. Collins) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONCondemning the military coup that took place on February 1, 2021, in Burma and the Burmese military’s detention of civilian leaders, calling for an immediate and unconditional release of all those detained and for those elected to serve in parliament to resume their duties without impediment, and for other purposes.Whereas Burma held general elections on November 8, 2020, that resulted in the National League for Democracy party securing enough seats to form the next government, which was set to convene on February 2, 2021;Whereas, on January 28, 2021, the Union Election Commission rejected allegations by the military of Burma (the Tatmadaw) that fraud played a significant role in determining the outcome of the November 2020 elections;Whereas, on February 1, 2021, the Tatmadaw and its aligned Union Solidarity and Development Party (USDP) conducted a military coup against the civilian government, resulting in the military illegally detaining State Counsellor Aung San Suu Kyi, President Win Myint, and members of Parliament, as well as pro-democracy activists from the 88 Generation and other civil society leaders;Whereas the Tatmadaw restricted freedom of movement, telecommunications, and the media, limiting access to information to and from Burma during a political and public health crisis; andWhereas senior generals of the Tatmadaw have been sanctioned by the United States Government for perpetrating gross human rights violations and are subject to ongoing investigations into their conduct by the International Criminal Court and the International Court of Justice: Now, therefore, be itWhereas Burma’s November 8, 2020, elections resulted in the National League for Democracy party securing enough seats in Parliament to form the next government, notwithstanding the disenfranchisement of more than 1,500,000 voters, mostly from ethnic minority communities in Kachin, Karen, Mon, Rakhine, Shan, and Chin states; Whereas, on January 28, 2021, the Union Election Commission rejected allegations by the military of Burma (the Tatmadaw) that fraud played a significant role in determining the outcome of the November 2020 elections;Whereas, on February 1, 2021, the Tatmadaw and its aligned Union Solidarity and Development Party (USDP) conducted a military coup against the civilian government hours before Parliament was to convene in a new session, resulting in the military junta illegally detaining State Counsellor Aung San Suu Kyi, President Win Myint, and members of Parliament, as well as pro-democracy activists from the 88 Generation and other civil society leaders;Whereas the Tatmadaw restricted freedom of movement, telecommunications, and the media, limiting access to information to and from Burma during a political and public health crisis;Whereas senior generals of the Tatmadaw have been sanctioned by the United States Government for serious human rights abuses and for their role in the coup and are subject to ongoing investigations into their conduct by the International Criminal Court and the International Court of Justice;Whereas, since August 25, 2017, 740,000 Rohingya have fled northern Rakhine State to neighboring Bangladesh to escape a systematic campaign of atrocities by Burma’s military and security forces, and over three years later, conditions are still not conducive to the safe, voluntary, and dignified return of the Rohingya to Burma;Whereas, according to the Department of State's August 24, 2018, report entitled Documentation of Atrocities in Northern Rakhine State, violence committed by the Burmese military (Tatmadaw) against the Rohingya, including from August to October 2017, was not only extreme, large-scale, widespread, and seemingly geared toward both terrorizing the population and driving out the Rohingya residents, but also well-planned and coordinated;Whereas, on August 28, 2018, the United States Ambassador to the United Nations told the United Nations Security Council that the Department of State report’s findings were consistent with those in an August 27, 2018, report by the Independent International Fact-Finding Mission on Myanmar (IIFFMM) which urged that top Burmese military officials be investigated and prosecuted for genocide; andWhereas Secretary of State Antony Blinken committed at his nomination hearing before the Committee on Foreign Relations of the Senate on January 19, 2021, and in subsequent written responses to questions for the record, that he will oversee an interagency review of whether the atrocities committed against the Rohingya in Burma constitute genocide: Now therefore be it That the Senate— (1)stands with the people of Burma in their ambition for a genuine democracy, sustainable peace and genuine ethnic reconciliation, and the realization of fundamental human rights for all;(2)calls on the Tatmadaw to— (A)immediately and unconditionally release all those detained as a result of the military coup on February 1, 2021; (B)immediately restore all forms of communications, including access to the internet;(C)remove all impediments to free travel that have been imposed as a result of the coup, separate from legitimate travel limits as a result of the COVID–19 pandemic;(D)return to power all members of the civilian government elected in the November 8, 2020, elections and allow them to fulfill their mandate without impediment;(E)allow for freedom of expression, including the right to protest, press freedom, and freedom of movement; and(F)allow unfettered reporting from local, national, and international media;(3)calls on social media companies, in particular Facebook, to suspend the accounts of USDP and Tatmadaw military leaders that have used their platforms to spread disinformation, fear, and psychological violence;(4)supports the use of all diplomatic and development tools to ensure that in conflict contexts vulnerable groups, including ethnic and religious minorities, as well as all children, youth, and teachers in educational settings are safe, and schools and universities are not targeted for attacks or use by the military; and (5)calls on the President, the Secretary of State, and the Secretary of Defense to immediately take all steps necessary under the coup designation and to— (A)reinstate and impose new targeted restrictions aimed at the Tatmadaw, military-owned or controlled enterprises, and those responsible for the February 1, 2021, coup;(B)work with the international community, including at the United Nations Security Council, with United States allies in the region, and with the Association of Southeast Asian Nations, to forcefully condemn the coup and enact multilateral, targeted sanctions on the military, military owned businesses, military partners’ business interests, and others connected to the coup;(C)enact conditionality on diplomatic, economic, and security relations with Burma, including using the voice and vote of the United States at multilateral development institutions, until all those detained in the February 1, 2021, coup are released and there has been a full restoration of civilian-controlled parliament respecting the November 8, 2020, election results; and(D)utilize the United States Government’s position on the United Nations Security Council to bring about greater international cooperation in the pursuit of justice and accountability in Burma.That the Senate—(1)supports the people of Burma in their ambition for a genuine democracy, sustainable peace and genuine ethnic reconciliation, and the realization of fundamental human rights for all, including for ethnic minorities whose human rights have been violated repeatedly and who have been disenfranchised historically;(2)calls on the military junta to— (A)immediately and unconditionally release all those detained as a result of the military coup on February 1, 2021; (B)immediately restore all forms of communications, including access to the internet without surveillance;(C)remove all impediments to free travel that have been imposed as a result of the coup;(D)return to power all members of the civilian government elected in the November 8, 2020, elections and allow them to fulfill their mandate without impediment;(E)allow for freedom of expression, including the right to protest, peaceful assembly, press freedom, and freedom of movement; and(F)allow unfettered reporting from local, national, and international media;(3)calls on social media companies to suspend the accounts of USDP and Tatmadaw military leaders that have used their platforms to spread disinformation, fear, and psychological violence;(4)supports the use of all diplomatic and development tools to ensure that vulnerable groups, including ethnic and religious minorities, as well as all children, youth, and teachers in educational settings are safe, and schools and universities are not targeted for attacks or use by the military;(5)expresses grave concern for the safety and security of hundreds of thousands of Rohingya refugees who previously fled the Tatmadaw, and now face challenging conditions in camps like Cox’s Bazar and Bhasan Char in Bangladesh or risk being turned away or moved into holding centers in other neighboring countries; (6)calls on the President, the Secretary of State, and the Secretary of Defense to fully implement section 7008 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2021 (division K of Public Law 116–260) and any similar or successor law governing United States foreign assistance following a coup d’etat, and to immediately— (A)impose targeted restrictions aimed at the Tatmadaw, military-owned or controlled enterprises, and those responsible for the February 1, 2021, coup;(B)work with the international community, including at the United Nations Security Council, with United States allies in the region, and with the Association of Southeast Asian Nations, to condemn the coup and take steps to ensure that international economic engagement in Burma does not contribute to human rights abuses and enrich individuals connected to the coup; (C)support conditionality on diplomatic, economic, and security relations with Burma, including using the voice and vote of the United States at multilateral development institutions, until all those detained in the February 1, 2021, coup are released and there has been a full restoration of civilian-controlled parliament respecting the November 8, 2020, election results; and(D)utilize the United States Government’s position on the United Nations Security Council to bring about greater international cooperation in the pursuit of justice and accountability in Burma; and(7)urges the Secretary of State to swiftly conduct an Interagency Process and issue a determination as to whether the crimes committed by the Burmese military against the Rohingya beginning in August 2017 constitute crimes against humanity or genocide.March 24, 2021Reported with an amendment and an amendment to the preamble